Citation Nr: 0125338	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  00-21 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran, who was born in March 1920, had active service 
from October 1942 to December 1945.  He died in May 1999.  
The appellant is his surviving spouse.  

In April 1993 the Regional Office (RO) granted service 
connection for post-traumatic stress disorder (PTSD).  
Initially a 10 percent rating was assigned for the 
disability.  The veteran disagreed with the rating assigned.  
After a Board of Veterans' Appeals (Board) remand in November 
1996, the RO increased the disability rating to 30 percent.  
A subsequent Board decision of July 1999, granted the veteran 
a further increase to 50 percent.  However, because the 
veteran died in May 1999, in August 1999, the RO determined 
that the Board's decision was null and void and informed the 
veteran's widow.  By the decision in August 1999, the RO 
awarded the appellant accrued benefits for two years prior to 
the date of the veteran's death based on evidence on file at 
the time of the veteran's death reflecting that the PTSD 
warranted a 50 percent disability rating.  38 U.S.C.A. § 5121 
(West 1991).  The appellant did not appeal that 
determination.  An appeal consists of a timely filed notice 
of disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 (2000).  

The appeal currently before the Board is from the August 1999 
rating decision which denied service connection for the cause 
of the veteran's death.  The appellant has advanced no 
contention that the veteran should have been rated as totally 
disabled for 10 years prior to his death; consequently, no 
issue of entitlement to benefits under the provisions of 
38 U.S.C.A. § 1318 is before the Board for consideration.  



REMAND

The law and regulations provide that service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  
Where a veteran served continuously for 90 days or more 
during a period of war, and a cardiovascular disorder becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The veteran died in May 1999.  The death certificate reflects 
that the immediate cause of death was cardiac arrest due to, 
or as a consequence of, ischemic cardiomyopathy, and severe 
atherosclerotic coronary artery disease.  The approximate 
interval between the onset of the ischemic cardiomyopathy and 
death was listed as being months, and the interval between 
the onset of the severe atherosclerotic coronary artery 
disease and death was indicated as being years.  Chronic 
obstructive pulmonary disease and atrial fibrillation were 
listed as significant conditions contributing to death but 
not resulting in the underlying cause of death listed.  An 
autopsy was not performed.  

It is contended by the appellant and her representative that 
the veteran's service-connected PTSD adversely impacted on 
his cardiovascular system to the extent that it was a 
contributory factor in his death.  She has not contended, and 
the evidence does not show, that the veteran had any 
cardiovascular or cerebrovascular disorders for many years 
after his separation.  Service connection was not established 
for any disability other than PTSD during the veteran's 
lifetime. 

An April 1992 clinical note includes the history that the 
veteran had a history of myocardial infarction, ventricular 
ectopy, and a bilateral carotid endarterectomy in 1981.  The 
claims folder contains numerous psychiatric treatment reports 
and medical records regarding the veteran's heart disease 
from 1992 to 1999. 

The terminal hospital records for May 1999 from Good 
Samaritan Hospital reflect that the veteran had a well 
documented history of multi-vessel coronary artery disease, 
chronic atrial fibrillation, hypertension, status post 
carotid endarterectomy with history of previous 
cerebrovascular accident, and chronic renal failure with 
severe left ventricular dysfunction.  During the 
hospitalization, the veteran developed bradycardia which 
rapidly deteriorated to complete cardiac arrest.  The final 
diagnoses were arteriosclerotic cardiovascular disease with 
acute pulmonary edema, severe left ventricular dysfunction 
with severe diffuse triple vessel coronary artery disease, 
bradycardia due to an acute myocardial infarction requiring 
extensive cardiopulmonary resuscitation, status post 
cerebrovascular accident, status post carotid endarterectomy, 
chronic renal insufficiency, history of wide QRS tachycardia, 
chronic atrial fibrillation and chronic obstructive pulmonary 
disease.  

With regard to the current appeal, the Board notes that the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)] 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) [now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  Except for provisions 
pertaining to claims to reopen based on the submission of new 
and material evidence, which are not applicable in the 
instant case, the implementing regulations are also effective 
November 9, 2000.  In this case, the appellant's claim is not 
final and remains pending.  The provisions of the VCAA and 
the implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Among other things, the 
implementing regulations provide that VA will provide a 
medical examination or obtain a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but indicates that the established event may be associated 
with service-connected disability.  

Here, the appellant argues in her substantive appeal of 
August 1999 that "...a medical professional would agree that 
PTSD, which include stress, social isolation and a nervous 
condition could, in fact, accelerate failure of these 
conditions over a long period of time."  Although the 
appellant speculates that a medical professional would agree 
with her argument she has presented no objective support for 
this opinion.  In light of the specific contentions, however, 
it is the judgment of the Board that further assistance to 
the appellant is required in order to comply with the duty of 
the VA to assist mandated by the VCAA and its implementing 
regulations. Therefore, the case is REMANDED to the RO for 
the following action:

After the appellant is afforded another 
opportunity to provide medical support 
for her claim, the RO should submit the 
veteran's entire claims folder for review 
by a VA physician.  The physician should 
be requested to review the records and 
provide an opinion concerning whether it 
was at least as likely as not that the 
service-connected PTSD materially and 
substantially contributed to cause the 
veteran's death, giving full 
consideration to the provisions of 
38 C.F.R. § 3.312, as set out above.  

If the claim remains denied, the case should be processed in 
accordance with appropriate appellate procedures, including 
the issuance of a supplemental statement of the case.  The 
appellant and her representative should be provided an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board, if otherwise in order.  

The appellant need take no action unless she receives further 
notice.  The purpose of this REMAND is to procure clarifying 
data and to provide due process.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
determination warranted in this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


